Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 197-201 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 197-201 are rejected under 35 U.S.C. 103 as being unpatentable over BACK et al. (Hereinafter referred to as BACK, Us. Pub. No.: 20160330034) in view of DILLENBERGER et al. (Hereinafter referred to as DILLENBERGER, US 20170212781).

As per claim 197:
BACK discloses a method of recording a data transaction comprising, at a device associated with a first entity (0005-0006: sidechain validator server):
determining first seed data (0033: Assets are transferred to the pegged sidechains by providing proofs of possession in the transferring transactions themselves, avoiding the need for nodes to track the sending chain; These inputs are tagged with an asset type, e.g. the genesis hash of the asset's originating blockchain);
generating a record of a first data transaction between the first entity and a second entity (0030-0031: pegged sidechains; transfer of assets; 0033: asset transferring transactions);
determining second seed data by combining at least the first seed data and the record of the first data transaction (0016: provides a well-defined ordering for transactions (i.e., each subset of the blockchain has a least element in the ordering) collection of blocks, on which all users must (eventually) come to consensus which determines the history of asset control and provides a computationally unforgeable time ordering for transactions; 0069-0071; 0088: include root hash in each block; obtain a commitment to every element in the tree, since hash commitments are transitive, with Merkel Tree; H(H(data1)∥H(data2)=commitment);
generating a first hash by hashing the second seed data, the first hash comprising a history of data transactions involving the first entity (0016: blockheader commitments a hash: given data x, one can publish H(x) where H is a hash function, and only later reveals x (e.g., by using a hash table or Merkel Tree] to previous headers form a blockchain (or “chain), which provides a well-defined ordering for transactions (i.e., each subset of the blockchain has a least element in the 
storing the first hash against the record of the first data transaction in a memory (0077: record output, 0084; 0096: memory RAM to provide to implement pegged sidechains and store hash transactions).

BACK discloses the first hash and the first data transaction ([0033]: Assets are transferred to the pegged sidechains by providing proofs of possession in the transferring transactions themselves, avoiding the need for nodes to track the sending chain. On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. A transaction is also created on the second blockchain whose inputs include a cryptographic proof that the lock transaction on the first blockchain was done correctly. These inputs are tagged with an asset type, e.g. the genesis hash of the asset's originating blockchain).
BACK does not explicitly disclose wherein the generation of the first hash is contemporaneous to the first data transaction. DILLENBERGER, in analogous art however, discloses wherein the generation of the first hash is contemporaneous to the first data transaction ([0002]: Directed Acyclic Graphs (DAG) to enable parallel processing of a blockchain and keep track of dependencies of transactions across parallel execution; [0005]: A directed acyclic graph (DAG) is accessed that is constructed based on inter-dependencies among the plurality of transactions. The transactions for the new block are divided into a set of two or more independent tasks that can be executed in parallel based on the DAG. [0038]: This parallelism results in much faster 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the first hash and the first data transaction disclosed by BACK to include wherein the generation of the first hash is contemporaneous to the first data transaction. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide an efficient and optimized performance transactions on blockchain as suggested by DILLENBERGER (0003-0005).

As per claim 198:
BACK discloses wherein the first seed data comprises a starting hash (0088: include root hash in each block; obtain a commitment to every element in the tree, since hash commitments are transitive, with Merkel Tree).

As per claim 199:
BACK discloses wherein the starting hash result from hashing a record of a previous data transaction involving the first entity (0088: include root hash in each block; obtain a commitment to every element in the tree, since hash commitments are transitive, with Merkel Tree; H(H(data1)∥H(data2)=commitment).

As per claim 200:
BACK discloses wherein the starting hash comprises a random hash (0092: Random seed; seed to initialize a cryptographic deterministic random number generator, such as, for example, NIST HMAC_DRBG).

As per claim 201:
BACK discloses wherein the random hash comprises at least one of a signature from the device associated with the first entity, a date that the random hash was generated; a time that the random hash was generated; or the date and the time that the random hash was generated (0017-0018: multi-party signature or DMM –secure ledge in blockchain header; 0080; 0084-0085).

Allowable Subject Matter
Claims 202-216 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
The applicant’s invention is directed to a Tereon module architecture to provide ACID (atomicity, consistency, isolation, and durability) consistency model for databases that state that each database transaction must succeed if the entire transaction is required to be rolled back (atomicity), cannot leave the database in an inconsistent state (consistency), cannot interfere 
In Claim 202: wherein determining second seed data further comprises combining a first zero-knowledge proof and a second zero-knowledge proof with the first seed data and the record of the first data transaction, wherein: the first zero-knowledge proof comprises proof that a starting hash comprises a true hash of a previous data transaction involving the first entity; and the second zero-knowledge proof comprises proof that a second hash comprises the true hash of a previous data transaction involving the second entity.
In claim 216: sending the first hash to a device associated with the second entity; receiving a second hash from the device associated with the second entity, wherein the second hash comprises a hash of a previous data transaction involving the second entity; and generating a record of a second data transaction; determining third seed data by combining the record of the second data transaction with the first hash and the second hash; generating a third hash by hashing the third seed data, the third hash comprising a history of data transactions involving the first entity and a history of data transactions involving the second entity; and storing the third hash against the record of the second data transaction in the memory.

BRI (Broadest Reasonable Interpretation)
The above claims under examination have been given their BRI consistent with the applicant’s disclosure as they would be interpreted by one of ordinary skill in the art at the time of filing the invention and the following claim words or terms or phrases or languages have been given to them, as follows, reasonable BRI considerations and context in view of the applicant’s disclosure in order to construe and appraise boundary and scope of the claimed limitations. For example, for the following claim words or terms or phrases or languages, the examiner recites BRI considerations from the applicant’s disclosure as follows:

Seed or Seed Data:
[0020] The first seed data may comprise a starting hash. The starting hash may be the result of hashing a record of a previous data transaction involving the first entity. The starting hash may comprise a random hash. The random hash may comprise at least one of a signature from the device, the date and/or the time that the random hash was generated.
[0021] Providing second seed data may further comprise combining a first zero-knowledge proof and a second zero-knowledge proof with the first seed data and the record of the first data transaction, wherein the first zero-knowledge proof may comprise proof that the starting hash may comprise the true hash of the previous data transaction involving the first entity, and the second zero-knowledge proof may comprise proof that a second hash may comprise the true hash of a previous data transaction involving the second entity
[0294] A system hash can also be added to each record. This will be a hash of the record where the seed will be the hash of the previous action on the system, irrespective of whether or not that action relates to the account to which the record being hashed belongs. If the system 

Contemporaneous 
[0390]: The hash is the hash of the transaction and was generated as part of the transaction. It is contemporaneous to the transaction. Hash h(512) is account 502's hash of its record of the transaction, which will include information that is private to it, while account 504's hash, h(514), is its hash of its record of the transaction. Thus accounts 502 and 504 can prove both the actual steps in the transaction between them, and their records of that transaction.
[0431] The hash chain enables a system to process a transaction, audit that transaction, and authenticate the data transmitted or generated by that transaction at the same time. These steps now become contemporaneous. There is no need to assume that a device honestly reports a transaction to an audit system. The transaction creates the audit and the audit creates the transaction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TECHANE GERGISO/Primary Examiner, Art Unit 2494